The judgment of the court was pronounced by
Rost, J.
The plaintiff, who is a blacksmith by trade, claims from the succession of A. J. Bell the amount of several accounts for blacksmith work done by the piece, and for the materials furnished in doing said work.
The accounts are admitted to have been proved in the district court; but the administrator of the succession pleads the prescription of one year, under article 3499 of the Civil Code. He has appealed from the judgment rendered against him on that plea.
It has been often and uniformly held in our courts, that the article relied on applies only to the wages of workmen, laborers and servants who are employed by the day or by the month, and not to claims for the value of work done by the job, and of materials furnished for said work on a quantum meruit, as was the case in this instance.
In affirming the judgment, it is only necessary to refer to the previous decisions. 1 L. R. 268. 4 L. R. 113. 5 L. R. 12. 6 L. R. 591. 10 L. R. 231. 19 L. R. 413.
The judgment is affirmed, with costs.